Order of disposition, Family Court, New York County (Ruth Zuckerman, J.), entered on or about January 5, 1996, which adjudicated appellant a juvenile delinquent, after a fact-finding determination that appellant committed acts, which, if committed by an adult, would constitute the crimes of attempted robbery in the third degree, attempted grand larceny in the fourth degree, attempted assault in the third degree and attempted petit larceny, and placed him with the Division for Youth for 6 to 18 months, unanimously affirmed, without costs.
Suppression of the complainant’s in-court identification was properly denied. The complainant’s testimony detailing a 21½ to 5 minute daylight encounter and his detailed description of appellant provided clear and convincing evidence of independent source (see, People v Williams, 222 AD2d 149, lv denied 88 NY2d 1072).
The court’s fact-finding determination was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). We see no reason to disturb the court’s findings with respect to the reliability of the identification. Concur—Milonas, J. P., Ellerin, Nardelli, Williams and Mazzarelli, JJ.